Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
 
Status of Claims
Claims 1-20 are currently pending.  Claims 5-20 stand withdrawn as not reading on an elected group or expanded specie.
Priority
Instant application 16270108, filed 2/7/2019 claims benefit as follows:

    PNG
    media_image1.png
    88
    347
    media_image1.png
    Greyscale
.
Response to Applicant Amendment
	In view of Applicant amendment, the 103 rejection of record was withdrawn, but was reapplied in light of the teachings of the substitution allowed at positions R1-R3 on the pyridine ring where the ‘411 publication allows for 5-15 membered heteroaromatic rings.
	
Claim Rejection – 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP3290411 (“the ‘411 publication”, published on 3/07/2018).
	This rejection applies to an expanded specie where one electron donating group is bound to the benzonitrile (see IVd below for example) and an electron rich heterocycle is attached through R1, R2, or R3. 	
	The ‘411 publication teaches for example:

    PNG
    media_image2.png
    201
    293
    media_image2.png
    Greyscale
.  Still further, the ‘411 publication teaches the structures of [0029-0046].  Still further, the values of R1 can be H and electron donor groups such as alkyl or cyclic alkyl, and 5 membered heteroaromatic compounds are electron rich rings which can act as donors (see for example [0014]).  Further, the ‘411 publication teaches embodiments such as:
 
    PNG
    media_image3.png
    212
    185
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    184
    204
    media_image4.png
    Greyscale
which differ only by an electron donor group on the pyridine ring.  Still further, these compounds are in the same field of endeavor as the instant claims.  Further, the ‘411 publication teaches device components, for example [0063-0069], and ITO layers [0070] for example.  Still further, the ‘411 publication teaches for example:
1. Substrat (Trägermaterial)
2. Kathode
3. Elektroneninjektionsschicht (electron injection layer, EIL)
4. Elektronenleitschicht (electron transport layer, ETL)
5. Lochblockierschicht (hole blocking layer, HBL)
6. Emissionsschicht bzw. Emitterschicht (emitting layer, EML)
7. Elektronenblockierschicht (electron blocking layer, EBL)
8. Lochtransportschicht (hole transport layer, HTL)
9. Lochinjektionsschicht (hole injection layer, HIL)
10. Anode
Still further, the ‘411 publication teaches electrodes having overlapping materials:
As the anode of the optoelectronic device, for example, transparent conductive metal oxides such as ITO (indium tin oxide), zinc oxide, tin oxide, cadmium oxide, titanium oxide, indium oxide or aluminum zinc oxide (AZO), Zn 2 SnO 4 , CdSnO 3 , ZnSnO 3 , MgIn 2 O 4 , GaInO 3 , Zn 2 In 2 O 5 or In 4 Sn 3 O 12 or mixtures of different transparent conductive oxides.
Further, the ‘411 publication teaches delay at [0005], polycyclic dopants such as:
The HTL may comprise a p-doped layer comprising an inorganic or organic dopant in an organic hole-conducting matrix. As inorganic dopant, for example, transition metal oxides such as vanadium oxide, molybdenum oxide or tungsten oxide can be used. For example, tetrafluorotetracyanoquinodimethane (F4-TCNQ), copper pentafluorobenzoate (Cu (I) pFBz) can be used as organic dopants. or transition metal complexes are used. By way of example, the layer thickness is 10 nm to 100 nm.
Further, the ‘411 publication teaches a blue region:
For emitter material emitting in the blue or a mixture comprising at least two emitter materials, UHG matrix materials (ultra-high energy gap materials) (see, for example, Thompson, BME, et al., Chem., 2004, 16, 4743) or other so-called wide-gap Matrix materials are used. By way of example, the layer thickness is 10 nm to 250 nm.
The ‘411 publication fails to teach an example having compounds with an electron donor on the pyridine ring.
However, the ‘411 publication teaches examples that differ by an electron donating group on the pyridine ring.  Further, the ‘411 publication teaches an overlapping genus teachings that R1 can be 5-membered heterocycle and electron rich heterocyclic ring.  
R 1 , R 2 , and R 3 are each the same or different H, deuterium, a linear alkyl group having 1 to 5 C atoms, a linear alkenyl or alkynyl group having 2 to 8 C atoms, a branched or cyclic alkyl, alkenyl or alkynyl group having 3 to 10 C atoms, wherein one or more H atoms may be replaced by deuterium, or an aromatic or heteroaromatic ring system having 5 to 15 aromatic ring atoms, each with one or more a plurality of R 7 may be substituted.
It would have been prima facie obvious to one having ordinary skill in the art to substitute an electron donating heterocyclic ring on the pyridine ring to arrive at an electron donor for that ring because structurally similar compounds are expected to have similar properties.  In this case, the genus links the compounds as having similar properties.  The instant application and the ‘411 publication are from the same field of endeavor.
An amendment to require the electron donor on the pyridine ring to have a defined structure would overcome this rejection because there is no teaching or suggestion of any specific heterocyclic rings but a generic teaching of a class of heterocyclic rings.  

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP3290411 (“the ‘411 publication”, published on 3/07/2018) in view of US-20170186973 (“the ‘973 publication”).
The ‘411 publication teaches as disclosed above and at least those teachings are incorporated by reference herein.  For example, the ‘411 publication teaches:

    PNG
    media_image2.png
    201
    293
    media_image2.png
    Greyscale

The ‘411 publication fails to teach an example having an electron donating heterocycle on both rings.
The ‘973 publication teaches in the same field of endeavor compounds having two carbazole groups attached to each of two electron acceptor rings.  See for example claim 6.

    PNG
    media_image5.png
    171
    279
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    156
    332
    media_image6.png
    Greyscale
.
It would have been prima facie obvious to one having ordinary skill in the art to pick a carbazole as the heterocyclic group of R1-R3 for substitution with an electron donor group because structurally similar compounds are expected to have similar properties and in this case the genus suggests 5 to 15 membered heteroaromatic compounds for R1-R3 substitution and the ‘973 publication guides on to specific heteroaromatic compounds that are known to maintain the same purpose.
Improper Markush
Claim Rejection – Improper Markush
Claims 1-4 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: In this case, the claims contain any polycyclic compound comprising two electron donors and one electron acceptor, and the electron acceptor comprises a benzonitrile part and a pyridine part, each independently connected to a respective one of the two electron donors, and wherein the two electron donors are each independently a heterocyclic group comprising a nitrogen atom.  The polycyclic group of claim 1 does not show or require any connectivity such that one can even determine what the shared substantial feature is because at least the acceptor can comprise any number of ring systems as long as they include the benzonitrile and the pyridine.  Further, the donors can be attached to an electron donor by a position which is grouped as a benzonitrile part, and/or a pyridine part.  Each part can contain multiple ring systems.  Thus, the claims do not provide a substantial structural feature.  
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

Claim Objection
Claim 1 is objected to because of the following informalities:  The claim recites “each independently connected to a respective one of the two electron donors”.  It would be clearer if the claim recited “each part connected to a respective one of the two electron donors”.  Appropriate correction is required.

Conclusions
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622